Case 1:16-cv-01109-JTN-ESC ECF No. 98 filed 04/06/19 PageID.1005 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 JOEL CROOKSTON,

           Plaintiff,
                                                                      Case No. 1:16-cv-1109
 v.
                                                                      HON. JANET T. NEFF
 JOCELYN BENSON,

           Defendant.
 ____________________________/


                                              ORDER

       This Court having been informed through the filing of the Joint Notice of Settlement (ECF

No. 97) of the parties’ agreement to settle this matter:

       IT IS HEREBY ORDERED that appropriate dismissal papers, prepared by counsel for

entry by Janet T. Neff, United States District Judge, shall be filed with the Court no later than May

8, 2019.

       IT IS FURTHER ORDERED that the briefing schedule as to Defendant’s anticipated

motion for summary judgment is SUSPENDED pending further order of the Court.



Dated: April 6, 2019                                           /s/ Janet T. Neff
                                                              JANET T. NEFF
                                                              United States District Judge
